In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                      No. 07-19-00381-CV
                                  ________________________


                              BRENDA MCDONALD, APPELLANT

                                                   V.

                            M.J. CRAIG & ASSOCIATES, APPELLEE



                        On Appeal from the County Court at Law Number 1
                                        Bell County, Texas
                    Trial Court No. 89,572; Honorable Jeanne Parker, Presiding


                                          February 19, 2020

                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Appellant, Brenda McDonald, proceeding pro se, appeals from a judgment of

eviction in favor of Appellee, M.J. Craig & Associates.1 The judgment at issue was

entered by the County Court at Law Number 1, Bell County, Texas, following the appeal



        1
        Originally appealed to the Third Court of Appeals, this case was transferred to this court by the
Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. § 73.001 (West
2013).
of an Eviction Judgment entered in the Justice Court, Precinct 4, Place 2. McDonald’s

brief was originally due January 22, 2020. By letter of January 29, 2020,2 this court

granted, sua sponte, McDonald an extension until February 10 to file a brief. The court

notified McDonald that if she did not file a brief by this deadline, the appeal would be

dismissed for want of prosecution without further notice. TEX. R. APP. P. 38.8(a)(1)

(allowing an appellate court to dismiss an appeal for want of prosecution if the appellant

fails to timely file a brief and does not reasonably explain the failure). The brief remains

outstanding and McDonald has had no further communication with this court.


        Consequently, this appeal is dismissed for want of prosecution. TEX. R. APP. P.

38.8(a)(1), 42.3(b).



                                                                  Per Curiam




        2 McDonald did not provide this court with a mailing address. The letter was, therefore, sent to the

mailing address she provided to the trial court. See TEX. R. APP. P. 9.1(b) (requiring unrepresented parties
to provide an appellate court with a mailing address, telephone number, and email address). The letter
was returned to this court undelivered.

                                                     2